DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2022 has been entered. Claims 2-4, 7, and 18-20 are pending.

Response to Arguments
Applicant's arguments filed 27 April 2022 have been fully considered but they are not persuasive. 
Regarding Claim 7. Applicant states (page 9) “[N]either Kim nor Parker disclose sequentially transmitting first driving signals to the plurality of driving lines in the normal driving mode and simultaneously transmitting second driving signals to the plurality of driving lines in the low power driving mode”.
The Examiner respectfully disagrees with Applicant regarding the first driving signals.  Kim (US 2017/0153736) teaches a touch controller [fig. 2 @18] that drives the touch panel with a first capacitance sensing method [fig. 14 @S6] in the normal driving mode [fig. 14 @32 is No] and 
Parker (US 2011/0157068) teaches in a first capacitance sensing method [fig. 11 @1106] a transmitting block [figs. 1B and 10A @114] sequentially [¶0105] transmits first driving signals [fig. 10A @254] to a plurality of driving lines [figs. 1B and 10A @110 or 108 (fig. 10A illustrates driving lines are 110 and fig. 10B illustrates row lines 108 are driving lines)]
Regarding scanning, Parker teaches:
[0105] During scanning, the user is provided a great deal of versatility in how to scan the touch screen. For example, if there are twenty receivers, the user can choose to: a) read odd numbered receivers, followed by even number receivers; or b) read #0 to #15 receivers first, then read the rest of the four lines; or c) only use a certain number of the MTRs to read certain lines. The user could start the driver or pulse generator from #0 row and move up sequentially.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each Claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-3, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0153736) in view of Parker (US 2011/0157068) and Tanemura (US 2018/0088706).  All reference is to Kim unless indicated otherwise.

Regarding Claim 7 (Currently Amended) Kim teaches a display device, comprising:
a display panel [fig. 2 @DIS] that includes a plurality of pixels [¶0041 teaches the display panel (DIS) is comprised of a pixel array and fig. 3 @101 indicates multiple pixels in the pixel array];
a single touch panel [fig. 2 @TSP] that includes a plurality of driving lines [¶0040, first or second conductor line having a driving voltage impressed upon it when sensing mutual capacitance, first and/or second conductor lines when sensing self-capacitance] and a plurality of sensing lines [¶0040, second or first conductor line when sensing mutual capacitance, sensing line is conductor line not driven, first and/or second conductor line when sensing self-capacitance, self-capacitance sensing using a single conductor line to drive and sense; ¶0040, “The touch screen TSP includes a plurality of touch sensors each having a capacitance. The capacitance may be divided into a self-capacitance and a mutual capacitance.  The self-capacitance may be formed along a conductor line of a single layer formed in one direction, and the mutual capacitance may be formed between two conductor lines perpendicular to each other”];
a display driver [fig. 2 @12 and 14 and 16] that drives the display panel at a first display frame rate [fig. 12 @Normal (60Hz)] in a normal driving mode, and 
that drives the display panel [fig. 2 @DIS] at a second display frame rate lower than the first display frame rate [fig. 12 @LRR (20Hz)] in a low power driving mode [¶0009 teaches low refresh rate (LRR) driving reduces power consumption]; and
a touch controller [fig. 2 @18] that drives the touch panel with a first capacitance sensing method [fig. 14 @S6] in the normal driving mode [fig. 14 @32 is No], and that drives the touch panel with a second capacitance sensing method [fig. 14 @S4, S4 and S6 are different] in the low power driving mode [fig. 14 @32 is yes], wherein 
the touch controller drives the plurality of driving lines of the touch panel [¶0040 first or second conductive lines] with the second sensing method [fig. 14 @S4, S4 and S6 are different] in the low power driving mode [fig. 14 @32 is yes], ,
the display driver receives input image data, and detects a still image represented by the input image data [¶0047, “When an input image has not changed during a predetermined number of frame periods (e.g., when a still image is input for more than a predetermined period of time), the low-speed driving mode is performed”], and wherein
 the touch controller drives the touch panel with the second sensing method when the still image is detected [entering low power driving mode fig. 14 @32 is yes causes the touch controller to drive the touch panel with the second capacitive sensing method] 
Kim does not teach a transmitting/receiving block coupled to the plurality of driving lines extending in a first direction, wherein the transmitting/receiving block sequentially transmits first driving signals to the plurality of driving lines in the first capacitance sensing mode, and generates second touch data by simultaneously transmitting second driving signals to the plurality of driving lines and by sensing changes of self-capacitances of the plurality of driving lines in the low power driving mode; and a receiving block coupled to the plurality of sensing lines extending in a second direction substantially perpendicular to the first direction, wherein 
the receiving block generates first touch data by sensing changes of mutual capacitances between the plurality of driving lines and the plurality of sensing lines in the first capacitance sensing mode
Parker teaches a transmitting/receiving block [fig. 1B @102] coupled to the plurality of driving lines [¶0103, fig. 10A @110 when column electrodes selected as driving,  ¶0104, fig. 10B @108 when row electrodes selected as driving] extending in a first direction [vertical when column 110 selected as drive, horizontal when row 108 selected as driving], wherein the transmitting/receiving block 
sequentially [¶0105] transmits first driving signals [fig. 10A @254 or fig. 10B @ 1002] to the plurality of driving lines [figs. 1B and 10A @110 or 108 (fig. 10A illustrates driving lines are 110 and fig. 10B illustrates row lines 108 are driving lines)] in the first capacitance sensing mode [Kim teaches first capacitance sensing mode when display is operating in a not low power mode, fig. 11 @1106, ¶0106, “The self-capacitive sensing circuit 1104 cannot provide specific location information within the capacitive sensor array. This type of sensing requires a higher power mutual capacitive sensing circuit 1106 that initializes a different scanning technique for the scanning operation”], and 
generates second touch data [¶0038, ‘the first technique is to merely sense the value of the self-capacitance for all or a select one or ones of the row or column lines and then utilize some type of algorithm to determine if the capacitance value has changed and then where that change occurred”] by sensing changes of self-capacitances of the plurality of driving lines [fig. 3 illustrates self-capacitance sensing, ¶0046, “the block 112 interfaces with the plurality of row or column lines (noted in the drawing as capacitive touch pads 106) that are each interfaced with the block 112 through respective external row lines 108 or column lines 110. The touch pads 106 are typically arranged in rows and columns and the illustrated touch pad 106 represents the self-capacitance of one or a plurality of row lines or column lines. The capacitive touch pads 106 can be stand alone elements or they can be part of a capacitive sensor array, such as the touch screen 104 previously described. Although not illustrated, the block 112 also interfaces with columns on dedicated column pins (not shown)”;  ¶0047, “The multiplexer 304 is controlled by scan control logic 302 to sequentially scan the pins 240 from a beginning pin 240 and an end pin 240”,  in the second capacitance sensing [Kim teaches using a second capacitance sensing when the display is in the low power mode, Parker: ¶0106 teaches self-capacitance scans require less power than mutual capacitance scans]; and 
a receiving block [fig. 10A @204 and 260] coupled to the plurality of sensing lines [fig. 10 A @108] extending in a second direction [fig. 10a teaches sensing lines are row lines which extend in the horizontal direction] substantially perpendicular to the first direction [fig. 10A where 110 are driving, first direction is vertical], wherein 
the receiving block [fig. 10A @204 and 260] generates first touch data [¶0103 teaches each row voltage generated by drive signal 254 received at ADC 260 and then CPU 202] by sensing changes of mutual capacitances between the plurality of driving lines [fig. 10A @110] and the plurality of sensing lines [fig. 10A @108] in the first capacitance sensing mode [Kim teaches first capacitance sensing mode when display is operating in a not low power mode, fig. 11 @1106, ¶0106, “The self-capacitive sensing circuit 1104 cannot provide specific location information within the capacitive sensor array. This type of sensing requires a higher power mutual capacitive sensing circuit 1106 that initializes a different scanning technique for the scanning operation”] 
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the first and second capacitance sensing methods taught by Parker, into the display device taught by Kim, in order to provide a normal (higher power) method of capacitive sensing and a low power mode of capacitive sensing.  Thereby, the modes of capacitive sensing can be controlled by the display operating mode so that when a normal mode is used, the highest quality capacitive sensing is performed and when the display shifts to a low power mode, a low power capacitive sensing method is selected reducing power consumption in both the display and touch sensing circuitry.
Kim in view of Parker does not teach simultaneously transmitting self-capacitance driving signals to the plurality of driving lines
Tanemura teaches simultaneously transmitting self-capacitance [self-capacitance is equivalent to absolute capacitance] driving signals to the plurality of driving lines [¶0045, “In other embodiments, “scanning” pixels 205 to determine these capacitive coupling includes driving with a modulated signal and measuring the absolute capacitance of one or more of the sensor electrodes … the sensor electrodes may be operated such that the modulated signal is driven on a sensor electrode in multiple capacitive pixels 205 at the same time … In one embodiment, the input device 100 simultaneously drives a sensor electrode in a plurality of capacitive pixels 205 and measures an absolute capacitive measurement for each of the pixels 205 in the same sensing cycle.”]
Before the application was filed it would have ben obvious to one of ordinary skill in the art to incorporate the concept of simultaneously driving all the row or all the column electrodes when measuring absolute capacitance, as taught by Tanemura, into the display device taught by Kim in view of Parker, in order to measure self-capacitance differences as quickly as possible.

Regarding Claim 2 (Previously Presented), Kim in view of Parker and Tanemura teaches the display device of Claim 7, wherein 
a driving mode of the display device changes from the normal driving mode to the low power driving mode when a still image is displayed by the display panel [¶0047, “When an input image has not changed during a predetermined number of frame periods (e.g., when a still image is input for more than a predetermined period of time), the low-speed driving mode is performed”].

Regarding Claim 3 (Previously Presented), Kim in view of Parker and Tanemura teaches the display device of Claim 7, wherein 
a driving mode of the display device changes from the normal driving mode to the low power driving mode when an electronic device that includes the display device is in a sleep state [¶0047, “the display device may operate in the low-speed driving mode when the display device operates in a standby mode”].

Regarding Claim 19 (Previously Presented), Kim in view of Parker and Tanemura teaches the display device of Claim 7, wherein, 
in the normal driving mode [fig. 1A @Normal], the touch controller [fig. 2 @18] drives the touch panel [fig. 2 @TSP] at a first touch frame rate [fig. 1A shows four frame periods, in normal driving mode there are four touch periods], and wherein, 
in the low power driving mode [fig. 1A @LRR], the touch controller [fig. 2 @18] drives the touch panel [fig. 2 @TSP] at a second touch frame rate [ fig. 1A illustrates low power mode {LRR) provides two touch periods over four frames] lower than the first touch frame rate [¶0011, “Thus, a touch report rate is less in the low-speed driving mode including the data hold frame HF than in the normal driving mode”] by changing the touch frame rate from the first touch frame rate to the second touch frame rate [fig. 1A illustrates creation of non-touch operation period which causes reduction of touch frame rate].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Parker, Tanemura, and Chang (US 2010/0321305).  All reference is to Kim unless indicated otherwise.

Regarding Claim 4 (Previously Presented), Kim in view of Parker and Tanemura teaches the display device of Claim 7, wherein 
the touch controller [fig. 2 @18] detects proximity of a conductive object [Parker: ¶0004] to the touch panel [fig. 2 @TSP] by driving the touch panel with the self-capacitance sensing method [Parker: fig. 11 @1104 teaches the second mode is self-capacitance sensing] in the low power driving mode [fig. 14 @S2 is Yes invokes second driving mode], and wherein 
a driving mode of the display device [fig. 2 @DIS] changes from the low power driving mode [fig. 12 @LRR] to the normal driving mode [fig. 12 @Normal] when display frame rate increase signal is received [¶0046, “When the mode control signal MOD is input at a second logic level, the timing generator 17 may determine the input of the mode control signal MOD as the normal driving mode”] 
Kim in view of Parker does not teach generating a display frame rate increase signal when conductive object is detected by touch processor
Chang teaches generating a display frame rate increase signal [fig. 11 @1150; ¶0077, “at block 1150, a device may increase frame rate and duty cycle to a standard rate”] when conductive object is detected by touch processor [fig. 11 @1140; ¶0076, “at block 1140, a device may again determine if touch events are detected”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of increasing the display frame rate to normal when a touch event is detected, as taught by Chang, into the display device taught by Kim in view of Parker and Tanemura, in order to control display driving with an embedded touch sensor (Chang: Abstract).

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Parker, Tanemura, and Kang (US 2016/0098141). All reference is to Kim unless indicated otherwise.

Regarding Claim 18 (Previously Presented), Kim in view of Parker and Tanemura teaches the display device of Claim 7
Kim in view of Parker and Tanemura does not teach in a normal driving mode, a touch controller [Kang: fig. 1 @30] drives an entire touch region of a touch panel [Kang: Claim 1, “in a normal display mode of the display device, the touchscreen driving circuit senses touch via the plurality of touch electrodes”], and wherein 
in a low power driving mode, the touch controller drives a partial touch region of the touch panel [Kang: ¶0111, “As shown in FIG. 10, when the display device operates in the sleep mode, the touchscreen driving circuit 30 may use only touch electrodes U_Area”] by changing the touch region from the entire touch region to the partial touch region [Kang: ¶0111 teaches controlling the touch electrode multiplexers to remove the touch electrodes in (fig. 10 @NU_Area) from touch driving and sensing circuits]
Kang teaches in a normal driving mode, a touch controller [fig. 1 @30] drives an entire touch region of a touch panel [Claim 1, “in a normal display mode of the display device, the touchscreen driving circuit senses touch via the plurality of touch electrodes”], and wherein 
in a low power driving mode, the touch controller drives a partial touch region of the touch panel [¶0111, “As shown in FIG. 10, when the display device operates in the sleep mode, the touchscreen driving circuit 30 may use only touch electrodes U_Area”] by changing the touch region from the entire touch region to the partial touch region [¶0111 teaches controlling the touch electrode multiplexers to remove the touch electrodes in (fig. 10 @NU_Area) from touch driving and sensing circuits]
Before the application was filed it would have been obvious to one of ordinary skill in the art to control the size of a touch sensing area based on the display driving mode, as taught by Kang, into the display device, taught by Kim in view of Parker and Tanemura, in order to reduce sensor power consumption by reducing the scanned area to an area of interest when the display enters a reduced power mode.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Parker, Tanemura, and Li (US 2012/0105357).  All reference is to Kim unless otherwise indicated.

Regarding Claim 20 (Previously Presented), Kim in view of Parker and Tanemura teaches the display device of Claim 7, wherein, 
in the normal driving mode [fig. 10 @Normal], the touch controller [fig. 2 @18] drives an entire touch region [¶0043 teaches driving M x N touch screen] of the touch panel [fig. 2 @TSP] at a first touch frame rate [fig. 10 @Normal teaches four equal touch periods in four frame periods], and wherein, 
in the low power driving mode [fig. 10 @LRR], the touch controller [fig. 2 @18] drives of the touch panel [fig. 2 @TSP] at the first touch frame rate [fig. 10 @LRR teaches four equal touch periods in four frame periods]
Kim in view of Parker and Tanemura does not teach driving a remaining touch region other than the partial touch region of the touch panel at a second touch frame rate lower than the first touch frame rate
Li teaches driving a remaining touch region, other than a partial touch region of a touch panel [¶0041, “cells or pixels that are not in the neighborhood of and that do not surround the future touch location”], at a second touch frame rate [¶0041, “a fraction of the full frame rate”] lower [a fraction is less than full] than a first touch frame rate [¶0041, “…full frame rate”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate the concept of focusing a touch sensing in a portion of the entire touch panel while sensing a remaining area at a lower rate, as taught by Li, into the display device, taught by Kim in view of Parker and Tanemura, in order to focus the sensing power expenditure where touch is expected, while maintaining some sensing capability in regions where a touch is not expected but should be detected if it occurs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas M Wilson whose telephone number is (571)272-5640. The examiner can normally be reached 1000-1900. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Douglas M Wilson/Examiner, Art Unit 2694